Title: To Thomas Jefferson from George Weedon, 9 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Williamsburg April 9th. 1781

I last night received the Inclosed from Captain Davenport who Acts in the lower Counties with a party of Horse. You will see by the letter the fate of the Boat Patriot, Commanded by Captain Chandler. That Officer had my positive Orders not to risque an Action on any Account, his directions ware to cruise from Warransquake Bay as low down as Newport News, to Shift his Station every Night, and upon the Appearance of any Vessels coming up James River, was to fire three Signal guns, which ware to been Answered by the Galley Stationd near Mulberry Island, upon which both ware to move up the River, and alarm the Shores and Craft as they went, Instead of which he has imprudently brought on an Action, and lost his Boat and Crew. I have sent Captain Travis up to your Excellency, and must request you will either send him down in the Jefferson, or in some other Vessell, for the Protection of Chandlers Station. I have the honor to be with much Esteem yr. most Obt. Servt.

G Weedon

